2009 MT 258N
LORALEE UNDERDAL, Petitioner and Appellee,
v.
DON CHENEY, Respondent and Appellant.
No. DA 08-0623.
Supreme Court of Montana.
Submitted on Briefs: July 8, 2009.
Decided: August 4, 2009.
For Appellant: Jeremy S. Yellin, Attorney at Law, Havre, Montana
For Appellee: (No Appellee brief filed.)
Chief Justice MIKE McGRATH delivered the Opinion of the Court.
¶1 Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal Operating Rules, as amended in 2003, the following memorandum decision shall not be cited as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and its case title, Supreme Court cause number and disposition shall be included in this Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.
¶2 Don Cheney (Cheney) appeals from the findings and order continuing order of protection by the Ninth Judicial District Court, Toole County. We dismiss as moot.
¶3 Loralee Underdal received a temporary order of protection on April 14, 2008, restricting Cheney from any contact with her and ordering him to stay at least 500 feet from her person, home, workplace, and vehicle. On November 13, 2008, following a hearing, the District Court continued the order of protection until February 15, 2009. Cheney filed a notice of appeal from this continued order of protection on December 9, 2008, and submitted his opening brief to this Court on March 10, 2009. Since the order of protection has expired, there is no legal remedy requested by Cheney that this Court can grant. "An issue is moot when the controversy causing it ceases to exist and any action this Court takes will have no effect on the situation of the parties." Cook v. McClammy, 2009 MT 115, ¶ 8, 350 Mont. 159, 206 P.3d 906. Therefore, the appeal is dismissed as moot.
¶4 We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our 1996 Internal Operating Rules, as amended in 2003, which provides for memorandum opinions. It is manifest on the face of the briefs and the record that the appeal is without merit because the issues are clearly controlled by settled Montana law.
¶5 Dismissed.
W. WILLIAM LEAPHART, PATRICIA O. COTTER, JAMES C. NELSON and BRIAN MORRIS, concur.